PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/718,556
Filing Date: 5 Mar 2010
Appellant(s): Brooker et al.



__________________
David G. Willie, Reg. No. 38,363
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on September 22, 2020 appealing from the Office action dated January 23, 2020.
(1) Grounds of Rejection to be reviewed on Appeal


 (2) Response to Arguments – 
(2-A) Response to Argument(s) – 101 rejection
101 Analysis
Applicant's arguments have been considered but are not persuasive.  
Claims 15 and 21 contain limitations similar to claim 1 and are rejected in like manner.  The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed to be novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).
Taking the broadest reasonable interpretation the invention is directed towards an abstract idea of organizing human activity, that is a fundamental economic practice of administering a group insurance policy management by optimizing the re-allocation of insurance policy certificates triggered by a non-death related event.  
Claim 1 recites
1.    (Currently Amended) A method for managing a group life insurance policy with a plurality of certificates funded by a sponsor, each certificate providing a death benefit to at least one beneficiary designated by a respective person insured under the certificate, the method comprising:
(a) determining, by a computing system, an initial payment to be paid by the sponsor as a lump sum in exchange for the plurality of certificates, the initial payment representing a principal balance in a financial account corresponding to the group life insurance policy:
(b) monitoring, by the computing system, for a non-death-related event that affects one of the plurality of certificates; and in response to detection of the non-death-related event[[,]];
(c) receiving, by the computing system, input corresponding to one or more of the affected certificate and a new certificate providing a death benefit to at least one beneficiary designated by a person insured under the new certificate:
(d) generating, by the computing system, a data table comprising information derived from the received input:
(e) determining, by the computing system, a reallocation of the financial account based at least in part on data within the data table, wherein determining the reallocation comprises:
retrieving, from storage, a plurality of rules configured to increase the likelihood that each certificate of the plurality of certificates is optimally funded:
 determining that one or more of the plurality of rules is applicable based on the data within the data table: and
(f)  in response to determining the reallocation of the financial account, exchanging, by the computing system, the one of the plurality of certificates for [[a]] the new certificate, wherein the exchanging comprises reallocating to the new certificate at least a portion of the respective portion of the initial payment allocated to the one of the plurality of certificates and automatically processing one or more debits drawn against the financial account in accordance with the group life insurance policy.”
”
According to Applicant’s specification, paras. 0039, 0050);

 [0039] Some deductions may arise, for example, from administrative costs, human labor, maintenance fees, premiums, taxes, etc. associated with group life insurance policy 102. Any of a variety of techniques may be used to minimize these and other deductions made over time to financial account 160. For example, : allocate portions of financial account 160 among multiple certificates 152; optimize the issuance, exchange, surrender etc. of certificates 152; and/or ensure group life insurance policy 102 is adequately funded. Various embodiments may provide all, some, or none, of the above functions and features, and/or other functions and features, using an automated or semi-automated system, as explained further with reference to FIGS. 3 through 6. 
[0050] FIG. 4 is a flowchart 400 illustrating example steps for providing a plurality of exchangeable certificates 152 pursuant to a particular embodiment of group life insurance policy 102. In this particular example, group life insurance policy 102 includes a variable universal life contract that is substantially funded at the inception of group life insurance policy 102 and structured to provide basic life insurance benefits for multiple designators 108 employed by sponsor 106. At the outset of group life insurance policy 102, a certificate 152 is issued for each designator 108 that represents parameters associated with the designator's 108 basic life insurance benefits, including, for example, the portion of initial aggregate payment 158 and/or financial account 160 allocated to the certificate 152. Any of a variety of steps may be used to determine these various parameters. In this particular example, the steps generally include calculating an allocation factor, calculating an individual allocation percentage, calculating an optimum cell value ("OCV"), and creating deposits. 
Limitations (a)-(f) describe steps a person would take to protect against a potential risk of loss which is similar to concepts courts have held to be abstract (see Bancorp and Bilski). The insurance premium payments are reallocated towards an existing group policy based on a non-death related event. 
The invention as claimed recites determining a lump sum premium payment, monitoring for certain conditions for payout to be met, receiving input linked to the identified policies and determining the reallocation but absent is any suggestion of what if any improvements there are to the group re-allocation of premium payments to group policy process for non-death benefit events.  

The next step is to determine if the claims recite additional, elements integrate the judicial exception into a practical application.  The additional elements beyond the abstract idea is ”the computing system” that performs the method steps.  
According to the specification, this is described at a high level of generality (App. Spec. paras. 0014-0017) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the Specification or indicated by the Appellants that the claims as recited require specialized computer hardware or other inventive computer components.
 Performing automatic tasks that reduce computational time or and resources used to transfer or reallocate the certificates without more or any supporting evidence does not provide support for Appellant’s argument that this automation of results is an improvement in computer resource utilization. Absent is any support in the specification to suggest or support how that amounts to a technical improvement.
The limitations beyond the abstract idea describe a field of use in which the abstract idea is applied using a computer in which the automatic allocation may provide certain business efficiencies, but that does not suggest an improvement in the computer technology.
The next step is to identify any additional limitations beyond the judicial exception.  The computing system is the additional limitation and is described in generic terms and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component.  The computing system is recited at a high-
Further dependent claims 2-14 recite: 
2.    (Original) The method of Claim 1, further comprising calculating an expected aggregate cost for each certificate of the plurality of certificates, each aggregate cost expected to sufficiently fund a plurality of periodic costs of a respective certificate of the plurality of certificates for a predetermined multi-year time period.
3.    (Original) The method of Claim 2, wherein the determined initial payment is less than or equal to a total sum of the aggregate costs calculated for each certificate.
4.    (Currently amended) The method of managing the group life insurance policy of Claim 2, wherein determining an initial payment to be paid by the sponsor further comprises calculating one or more elements of interest expected to be credited during at least a portion of the predetermined multi-year time period with respect to at least a portion of the determined initial payment.
5.    (Canceled)
6.    (Currently amended) The method of managing the group life insurance policy of Claim 1, wherein the non-death-related event is a termination of an employment contract.
7.    (Currently amended) The method of managing the group life insurance policy of Claim 2, wherein the predetermined multi-year time period is greater than or equal to five years.
8.    (Currently amended) The method of managing the group life insurance policy of Claim 1, wherein the sponsor is selected from the group consisting of:
an employer; a corporation; an association; and a partnership.
9.    (Currently amended) The method of managing the group life insurance policy of Claim 1, wherein the person insured under the certificate is an employee of the sponsor.
10.    (Currently amended) The method of managing the group life insurance policy of Claim 1, wherein the group life insurance policy is structured such that at least a portion of the determined initial payment is expected to accrue one or more tax-preferred elements of interest.
11.    (Currently amended) The method of managing the group life insurance policy of Claim 1, wherein each certificate of the plurality of certificates qualifies as a life insurance contract for tax purposes.
12.    (Currently amended) The method of managing the group life insurance policy of Claim 1, further comprising:
receiving the determined initial payment; for each certificate of the plurality of certificates, satisfying a periodic cost of the certificate by automatically deducting a portion of the received initial payment; and automatically managing the received initial payment such that a cash surrender value associated with the group life insurance policy is less than or equal to a total of a remainder of periodic costs yet to be paid for each certificate of the plurality of certificates.
13.    (Currently amended) The method of managing the group life insurance policy of Claim 1, further comprising:
receiving the determined initial payment; for each certificate of the plurality of certificates, satisfying a periodic cost of the certificate by automatically deducting a portion of the received initial payment; and automatically managing the received initial payment such that a cash surrender value associated with the group life insurance policy is greater than a total of a remainder of periodic costs yet to be paid for each certificate of the plurality of certificates.
14.    (Previously presented) The method of Claim 1, wherein the death benefit provided by each certificate equals the greater of (i) a face amount coverage of the certificate, or (ii) a second amount obtained by dividing the contract fund for the certificate by a net single premium factor, the single net premium factor computed using:
an interest rate that is the greater of an annual effective rate of 4% and one or more rates guaranteed with respect to the certificate; and one or more mortality charges extracted from a lookup table...”
These dependent claims describe in additional detail the claimed invention and do not integrate the judicial exception into a practical application.  For example, the calculation of expected aggregated costs suggest basic calculations in the industry (see App. Spec. paras. 0029 –“ some initial aggregate payments 158 may be calculated at least in part by factoring one or more of the following: the total number of designators paras. 0053-0054; see also paras. 0050-0051).
Moreover the details about the types of values factored into the calculation of payments, the different types of sponsors and other conditions related to the policy are described at a high level of generality and do not suggest a technical improvement.
None of the additional descriptions suggests an integration of the judicial exception or elements individually and as an ordered combination that amount to more than the judicial exception.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696     
                                                                                                                                                                                                   


Conferees:


/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696                                                                                                                                                                                                        
/Melanie Weinhardt/
RQAS, OPQA





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.